PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/333,455
Filing Date: 14 Mar 2019
Appellant(s): SIEMIANOWSKI, Simon



__________________
Brion P. Heaney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuffin et al. (WO2015074737).


    PNG
    media_image2.png
    109
    341
    media_image2.png
    Greyscale
 [page 103] which is equivalent to formula I of instant claim 1, specifically formula Ia-6f of instant claims 18 and 19, more specifically formula I’a-4 of instant claim 20. Tuffin et al. also teaches one or more compounds of formula A-II (i.e. methylene-linked dimers), preferably in a concentration of 40% or less [page 115] which overlaps the instantly claimed range of 30% or less, specifically 27% or less (claims 1 and 7). Tuffin et al. further teaches varying the amounts of compounds of formula A-II allow the phase behavior of the second nematic to be tailored to the required temperature [page 108]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of formula A-II of Tuffin et al. to achieve the claimed amounts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Tuffin et al. also teaches preferred compounds of formula A-III can be the following formula A-III-8:

    PNG
    media_image3.png
    88
    504
    media_image3.png
    Greyscale
 [page 53] where n is preferably 5, 7 or 9 [page 53] which is equivalent to formula II of instant claim 1, specifically formulas IIa-1, IIa-2, and IIa-3 respectively of instant claim 21. Tuffin et al. further teaches another preferred compound of formula A-III can be the following formula A-III-1:

    PNG
    media_image4.png
    94
    606
    media_image4.png
    Greyscale
 [page 52] where n is preferably 5, 7 or 9 [page 52] which is equivalent to formula III of instant claim 2 when R31 and R32 are CN, A31-A34 are 1,4-phenylene, Z31 is –OCO-, z is 5, 7, or 9, and Z32 is –COO-. Tuffin et al. also teaches formula A-III is the following:

    PNG
    media_image5.png
    67
    559
    media_image5.png
    Greyscale
[page 17] wherein R31 and R32 are CN [page 17], MG31 and MG32 are mesogenic groups, e.g. a group represented by the following formula IIa:

    PNG
    media_image6.png
    83
    445
    media_image6.png
    Greyscale
[page 47] where r is 0 or 1 and L is F [pages 48-49], X31 is a single bond, Sp3 is a spacer group comprising 5 C atoms, and X32 is –O-CO- [pages 17-18] such as compound F-UIGI-ZI-9-GP-N seen in Mixture M2 [page 139] which is equivalent to formula IV of instant claim 3 when R41 claims 1 and 8-10). The amounts of Tuffin’s formula A-II and A-III also overlap with the claimed ratio of 3:2 to 0.75:1 of instant claim 1. Tuffin et al. also teaches one aim of this invention is to provide mixtures for displays designed for modes that exploit the flexoelectric effect consisting predominantly of bimesogens and showing improved switching speed, achieved or achievable by use liquid crystals exhibiting of low rotational viscosity in combination with more conventional bimesogens [page 12] and without further elaboration, it is believed that one skilled in the art can, using the preceding description, utilize the present invention to its fullest extent. The following examples are, therefore, to be construed as merely illustrative and not limitative of the remainder of the disclosure in any way whatsoever [page 125]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Tuffin et al. and arrive at the instantly claimed medium through routine experimentation in order to achieve optimal liquid crystalline properties so desired. Additionally, the above is a mixture of compounds, therefore the process for producing a medium comprising mixing said compounds is taught (claim 14).

    PNG
    media_image7.png
    99
    453
    media_image7.png
    Greyscale
 [page 52] where n is preferably 7 [page 52] which is equivalent to formula V of instant claim 4 when R51 and R52 are F, A51 and A56 are 1,4-phenylene disubstituted with F, Z51 is –OCO-, A52 and A55 are 1,4-phenylene, l is 0, p is 7, m is 0, and Z54 is –COO-. Tuffin et al. also teaches one or more compound of formula F-UIZIP-7-PZU-F is preferably in a concentration of 10 to 20% [page 116] (claim 11). Tuffin et al. further teaches one aim of this invention is to provide mixtures for displays designed for modes that exploit the flexoelectric effect consisting predominantly of bimesogens and showing improved switching speed, achieved or achievable by use liquid crystals exhibiting of low rotational viscosity in combination with more conventional bimesogens [page 12] and without further elaboration, it is believed that one skilled in the art can, using the preceding description, utilize the present invention to its fullest extent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Tuffin et al. and arrive at the instantly claimed medium through routine experimentation in order to achieve optimal liquid crystalline properties so desired.
With regard to claims 5 and 12, Tuffin et al. teaches the mesogenic medium optionally, preferably obligatory, a second or third component, component C, consisting of one or more chiral molecules [page 20]. Tuffin et al. also teaches the amount of chiral 
With regard to claims 6 and 13, Tuffin et al. teaches the mesogenic medium optionally, preferably obligatory a second component, component B, consisting of nematogenic compounds, preferably selected from the group of compounds of formulae B-I to B-III [page 18] such as the following formula B-I:

    PNG
    media_image8.png
    121
    516
    media_image8.png
    Greyscale
[page 18] wherein RB1 is a straight-chain alkyl group with 3 C atoms, n is 2, B1 is 
    PNG
    media_image9.png
    57
    116
    media_image9.png
    Greyscale
, ZB1 is a single bond, LB11 and LB12 are H, and XB1 is CN [page 18-19] such as compound PPP-3-N seen in Mixture M1 [page 136] which is equivalent to formula VIII of instant claim 6 
    PNG
    media_image10.png
    119
    107
    media_image10.png
    Greyscale
 where L3 and L4 are H, Z81 is a single bond, and L1 and L2 are H. Tuffin et al. also teaches the total concentration of compounds of formulae B-I and/or B-II and/or B-III is preferably 10 to 20% [page 116]. Tuffin et al. further teaches this invention shows that the addition of viscosity modifiers (formulae B-I to B-III) can improve the switching speed of mixtures containing dimers. Surprisingly even a small amount of a viscosity modifier can have a very large effect on the speed of switching. In addition the use of these compounds also lowers the temperature of the nematic to second nematic (twist bend) phase or other phases and reduces melting points and may also be used to increase the clearing point of the mixture [page 14]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Tuffin et al. and arrive at the instantly claimed medium through routine experimentation in order to improve the switching speed, lower the temperature of the nematic to second nematic (twist bend) phase or other phases, reduce melting points and increase the clearing point of the mixture.
	With regard to claims 16 and 17, Tuffin et al. teaches the medium is suitable for use in flexoelectric liquid crystal devices [abstract].
With regard to claims 22-25, Tuffin et al. teaches it is known that the use of bimesogens having alkylene spacer groups (Applicant’s formulae I and V) and similar bimesogens exhibit a lower temperature phase below a nematic phase. This phase has been assigned to a twist bend nematic phase, see e.g. Luckhurst et al., 2011 Physical .

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112(b) rejection of claim 6 has been withdrawn. Additionally, the nonstatutory double patenting rejections of claims 1-14 and 16-25 over U.S. Patent No. 9,752,075, U.S. Patent No. 9,644,144, and U.S. Patent No. 10,087,370 have been withdrawn.
(2) Response to Argument
	1) Regarding the 103 rejection over Tuffin, Appellant argues Tuffin discloses five mixture examples in which Mixture Examples 1, 2, and 5 do not contain Appellant’s claimed formula I and Mixture Examples 3 and 4, while containing compounds of Appellants’ formulae I and II, do not contain Appellant’s formula II in the claimed concentration. Thus, the disclosure of Tuffin does not disclose or suggest a medium containing one or more compounds of Appellants’ formula I in the claimed concentration, and one or more compounds of Appellants’ formula II in the claimed concentration, while also exhibiting a ratio in the claimed range of 3:2 to 0.75:1.
	The Examiner would like to note that the prior art is not limited to the examples.  it has long been the law that “a reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972). Moreover, disclosure of particular examples does not constitute a teaching away from the remainder of a broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971). Instead, “all of the relevant teachings of the cited references must be considered in determining what they fairly teach to one having ordinary skill in the art.” In re Mercier, 515 F.2d 1161, 1165 (CCPA 1975). In this case, Tuffin teaches “without further In re Courtright, 377 F.2d 647, 153 USPQ 735 (C.C.P.A. 1967). Specifically, Tuffin teaches one or more compounds of formula A-II (i.e. methylene-linked dimers) (Appellant’s formula I), preferably in a concentration of 40% or less [page 115] which overlaps the claimed range of 30% or less. Tuffin also teaches one or more compounds of formula A-III (e.g. ester-linked dimers) (Appellant’s formulae II, III, and IV) is preferably in a concentration of preferably 70 % or less [page 116] which overlaps the combined claimed amounts of 20% or more, specifically 25% or more for formula II, 10 to 70% for formula III, and 1 to 15% for formula IV. Since the disclosed concentrations overlap, the ratio of compounds of formula I to compounds of formula II would therefore overlap the claimed ratio of 3:2 (aka 1.5:1) to 0.75:1. Additionally, Tuffin teaches varying the amounts of compounds of formula A-II allow the phase behavior of the second nematic to be tailored to the required temperature [page 108]. Tuffin also teaches one aim of this invention is to provide mixtures for displays designed for modes that exploit the flexoelectric effect consisting predominantly of bimesogens and showing improved switching speed, achieved or achievable by use liquid crystals exhibiting of low 
	Appellant also argues the claimed amounts for compounds of formula I and II as well as the claimed ratio provides media that exhibit, both a nematic phase and a favorable broad twist bend nematic phase NTB phase from above room temperature down to low temperatures, and a favorable stability against crystallization in the bulk especially at lower temperatures, as shown in Mixture example 1 in the specification and on page 33 lines 12-18 and page 49 lines 18-35. The Tuffin disclosure provides no suggestion that the relative amounts and ratio of these two classes of compounds would achieve such results.
	The Examiner would like to note that the prior art is not required to teach the same benefits as Appellant. MPEP 2144.05 cites In re Williams 4 USPQ 237 (C.C.P.A. 1929) which states “A mere carrying forward of an original patented conception involving only a change in proportion, form or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes may produce better results.” Further, “[t]he normal desire of artisans to improve upon what is already generally known can provide the motivation to optimize variables such as the percentage of a known polymer for use in a known device.” In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017). In this case, Tuffin teaches Mixture Examples 4 and 4.1 
and/or one or more compounds of formula A-II and/or one or more compounds of formula A-III beginning at column 128 line 19. Thus, this “preference” may include no compounds of formula A-III or amounts well below 20%. Further, it is acknowledged in the Office Action that the genus of formula A-III includes compounds other than Appellants’ formula II (see page 13 reference to Appellants’ formulae III and IV). Thus, even if a medium contains 20% or more of compounds of Tuffin’s formula A-III, that same medium may not include any amount of compounds of Appellants’ formula II. This disclosed “preference” by Tuffin in column 128 which includes the possibility of component A having compounds of formula A-III in an amount of 70% or less is so broad that it fails to provide sufficient guidance to lead (or suggest) one of ordinary skill in the art the feature of more than 20% of compounds of Appellants’ formula II, similar to a broad genus failing to suggest a species as in In re Baird and In re Jones. This is also true for the claimed ratio.
	The Examiner would like to note for clarification purposes, Appellants’ citation of column 128 is from the corresponding U.S. Patent 9,752,075 previously cited for double patenting and that pages 114-115 of WO2015074737 is the proper citation. Regarding the use of the citation, the Examiner does acknowledge that Tuffin recites a “preference” for alternatives. However, Tuffin recites that its “most preferred” mixture comprises one or more compounds of formula A-I and formula A-II and formula A-III combined ranges of 25% or more with 10 to 70% with 1 to 15% for Appellant’s formulas II, III, and IV respectively. Therefore, this range is not as broad as Appellant suggests. Further, Tuffin teaches in mixture examples M1, M4, and M4.1 the use of Appellants’ formula II in amounts of 29%, 16.2%, and 24.58% respectively which fall within both Tuffins’ broad range as well as Appellants’ claimed concentration range. Regarding the claimed ratio, since Tuffin teaches ranges which overlap the claimed concentrations, the subsequent ratios are therefore also overlapping the claimed ratio. While Appellants’ specification notes the importance of a ratio, the one mixture example does not prove criticality of said claimed ratio. Instead, comparative mixture 1 only demonstrates the need for the claimed concentrations. Thus, one of ordinary skill in the art would be motivated to make additional compositions using similar amounts with other compounds in varying amounts based on the entire disclosure of Tuffin and arrive at Appellants’ claims through routine experimentation of optimization.





For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Anna Malloy/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                        
                                                                                                                                                                                       
Conferees:
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722    

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.